Order entered March 5, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01074-CR

                        DAVID ANTHONY MCGEE, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                         Trial Court Cause No. 330570007

                                       ORDER
      We GRANT Official Court Reporter Sharina A. Fowler’s February 27, 2013 request for

an extension of time to file the reporter’s record.     The reporter’s record shall be due

FOURTEEN DAYS from the date of this order.


                                                  /s/   LANA MYERS
                                                        JUSTICE